DETAILED ACTION
Response to Amendment
1.	The amendment filed on 11/6/2020. No claims have been added, amended or cancelled. Accordingly, Claims 1-19 are pending in this office action.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,582,600 (hereinafter Killian) in view of US 6,615,219 (hereinafter Bruso).







receiving a request issued by a requester to retrieve content data from a database system (See column 3 lines 28-50)
forwarding details of the request to the database system (See column 4 lines See column 15  line 60 – column 16 line 15 note in one embodiment request are forwarded as opposed to a direct connection)
receiving from the database system a response comprising non-content data relating to a data object stored in a data object storage; (See column 13 lines 48-60 note the meta data/non-content data is received first and processed before the embedded information is retrieved) 
forwarding the content data to the requester (See column 15 lines 25-45 note the content data will be rendered on the user client device).
Killian does not explicitly disclose: forwarding to a data object storage interface: the non-content data and details of the request; receiving from the data object storage interface, a response comprising the content data. Bruso however discloses: forwarding to a data object storage interface: the non-content data and details of the request (See column 6 lines 30-50  and column 8 lines 25 -45 note the details are forwarded to the BLOB handler that actually retrieves the information); receiving from the data object storage interface, a response comprising the content data (See column 6 lines 40-50 and column 8 lines 35-45 the information contained within the BLOB is returned).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Bruso into the system of Killian. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). 

Claim 2 is a method claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

As for claim 3 the rejection of claim 1 is incorporated and further Bruso discloses: receiving from a data system interface, details of a request issued by a requester to retrieve content data from a database system, together with non-content data relating to a data object stored in a data object storage: in which the non-content data are retrieved from the database system (See and See column 7 lines 15-25 and column 8 lines 5-15)
forwarding to the data object storage, the details of the request and the non-content data:
receiving from the data object storage a response, in which the response comprises a data object comprising the content data (See column 6 lines 30-50 note the details are forwarded to the BLOB handler that actually retrieves the information);  and
forwarding to the data system interface the content data (See column 6 lines 40-50 and column 8 lines 35-45 the information contained within the BLOB is returned).



	As for claim 5 the rejection of claim 1 is incorporated and further Bruso discloses: in which the request issued by the requester is interpreted in the database system as a query statement comprising the non-content data (See column 7 lines 30-50).

	As for claim 6 the rejection of claim 1 is incorporated and further Bruso discloses: in which the non-content data indicates a location of the data object in the data object storage. (See column 7 lines 35-50 note the request can include the memory address).


	As for claim 7 the rejection of claim 1 is incorporated and further Bruso discloses: in which the non-content data comprises at least one of version and time non-content data relating to at least one data object stored in the data object storage (See column 4 lines 25-35).

	As for claim 8 the rejection of claim 1 is incorporated and further Bruso discloses: comprising, at the data object storage interface, using the non-content data to ensure absolute consistency of at least one data object stored in the data object storage (See column 5 lines 60-67)



	As for claim 10 the rejection of claim 9 is incorporated and further Bruso discloses: in which, where the comparison indicates that the non-content data received with the request and the non-content data for the data object received from the object storage do not match, the object storage interface provides an instruction to apply a lock on a record associated with the object in the database system (See column 5 line 60- column 6 line 10)

	As for claim 11 the rejection of claim 9 is incorporated and further Bruso discloses: in which, the lock is removed once non-content data for the data object received from the object storage are found to match the non-content data received with the request (See column 5 line 60- column 6 line 10 note the system uses locking to ensure consistency).

	As for claim 12 the rejection of claim 9 is incorporated and further discloses: comprising at the data system interface: receiving from a requester, a request to store content data in the database system; forwarding content data associated with the request to the data object storage interface for storing in the data object storage; and forwarding non-content data associated with the request to the database system (See column 4 lines 25-35 and See column 6 lines 30-50 note 

	As for claim 13 the rejection of claim 9 is incorporated and further Bruso discloses: comprising: storing in the database system non-content data defining an association between non-content data stored in the database system and a location in the data object storage for storing the content data (See column 8 lines 10-20)

	Claim 14 is a computer program element claim corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1. 

	Claim 15 is a system claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1. 

	Claim 16-17 are system claims substantially corresponding to the method of claims 1, and 3-6 and is thus rejected for the same reasons as set forth in the rejection of claims 1, and 3-6.

	As for claim 18 the rejection of the claim 15 is incorporated and further Bruso discloses: in which the non-content data are derived from the database system in response to the request (See column 3 lines 35-45).

	As for claim 19 the rejection of the claim 15 is incorporated and further Killian discloses: in which the data object storage is a cloud storage (See column 30 lines 5-10).
Response to Arguments
3.	Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 

Applicant argues:
	As acknowledged in the Office Action (page 3), Killian does not disclose “forwarding to a data object storage interface: the non-content data and details of the request; [and] receiving from the data object storage interface, a response comprising the content data”.
However, contrary to the allegations in the Office Action, Bruso also does not in fact disclose the “forwarding to a data object storage interface: the non-content data and details of the request; receiving from the data object storage interface, a response comprising the content data”. Bruso therefore fails to resolve the admitted deficiencies of Killian. Even if the teachings of Bruso and Killian were combined as proposed by the Office Action, the combination would not have taught or suggested the above quoted limitations of independent claim 1.

Examiner responds:
	Examiner is not persuaded.  Bruso discloses: receiving a database request that is forwarded to a transaction application (See column 8 lines 28-40). The transaction application returns a response containing the data. Id.  Moreover, a URL referring the data (blob) allows the requesting application to transmit a BLOB request to retrieve the BLOB, this means that the request is non-content data and details of the request and what is returned in response is the content data (See column 8 lines 35-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 13, 2021